Birdsong, Presiding Judge.
In Hundley v. Greene, 218 Ga. App. 193 (461 SE2d 250), we reversed a decision of the superior court in which the superior court held it had no authority to review an arbitration award even though the arbitration award was not supported by any evidence and was thus outside the authority of the arbitrator, which we deemed to extend only so far as to rule within the evidence. However, in Greene v. Hundley, 266 Ga. 592 (468 SE2d 350), the Supreme Court reversed our decision in Hundley. Accordingly, the decision of the superior court that it had no authority to review an arbitration award for supporting evidence, even though such award is not supported by any evidence and is outside the evidence and outside the authority of the arbitrator, is affirmed.

Judgment affirmed.


Beasley, C. J, McMurray, R J., Pope, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.